GATES, P. J.
(dissenting.) Because the answer contained the following paragraph:
“Admits that plaintiff made the shipment in manner and form in said complaint set forth, and that defendant sold the same for carrying charges as in said complaint set forth.” —the majority of this court would interpret the answer as an admission on the part of defendant that no notice other than the posted notice was given. And this in spite of the following paragraph of the answer (italics mine):
“Defendant, further answering, alleges: That during all the times mentioned in said complaint the lines of railroad mentioned in said complaint were operated by and under the control of the said Director General pursuant to acts of Congress and the proclamation of the President of the United States of America, and that the sale of the property mentioned in said complaint zvas made pursuant to and in strict accordance zxhth the lazxrs, rules, and regulations promulgated by the said Director General, the acts of Congress, and the proclamation of the President pertaining' thereto, then on file with and a part of the daily published tariffs on file with the Interstate Commerce Commission, and not otherwise.
“That the plaintiff herein had due and timely notice of all the matters and things in said complaint complained of, and of the laws, rules and regulations promulgated by said Director General, the acts of Congress, and the proclamation of the President under which said Director General acted, and under which said shipments were made.”
To be sure section 2353, Rev. Code 1919, says that the answer must contain a general or specific denial of each material allegation of the complaint controverted by defendant, and section 2372 says that every material allegation of the complaint not controverted by the answer shall be taken as true. To be sure the answer does not contain a single “denial,” and the answer is confessedly an extremely poor piece of pleading, and therefore perhaps the majority are justified in the result announced if they desire to rest the decision upon the technical rules of pleading. But there is another rule of pleading, viz. section 2363, Rev. Code 1919, which says:
*410“In the construction of a pleading for the purpose of determining its effect, its allegations shall be liberally construed, with a view of substantial justice between the parties.”
And there is still another well-recognized rule, and that is that upon a motion for judgment on the pleadings by a plaintiff the answer will be construed more liberally in favor of a defendant than if the answer were attacked 'by demurrer.
The respondent does not raise the point upon which the majority opinion turns. Indeed in the brief respondent in one place admits that notice was given to the consignee. In the case of the first shipment embracing almost the entire total value of both shipments the consignor and consignee were the same. In another place in its brief respondent admits that the defendant complied with the general orders of the -Director of 'Railways, but contends that such general orders do not supersede the state law. That is the vital question upon this appeal, it seems to me, and the decision of it ought not to be dodged. I do not think the construction placed upon the answer promotes “substantial justice between the parties.” Rev. -Code, § 2363. For these reasons I dissent.